t c memo united_states tax_court randy steinberg and betina steinberg petitioners v commissioner of internal revenue respondent jon m nissley petitioner v commissioner of internal revenue respondent docket nos filed date ward r nyhus jr for petitioners cassidy b collins and katherine holmes ankeny for respondent memorandum opinion nega judge these cases have been consolidated for purposes of trial briefing and opinion respondent determined a deficiency in petitioners randy steinberg and betina steinberg’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure respondent determined a deficiency in petitioner jon m nissley’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether kelmark tow llc kelmark mr steinberg’s and mr nissley’s wholly owned limited_liability_company sustained an dollar_figure loss in tax_year with respect to a towing contract with the city of los angeles and whether petitioners are liable for sec_6662 accuracy-related_penalties for tax_year background all of the facts in these cases which the parties submitted under rule have been stipulated by the parties and are so found except as stated below all petitioners resided in california when they filed their petitions petitioners’ towing business mr steinberg and mr nissley are both members of kelmark mr steinberg owns a interest in the profits and losses of kelmark whereas mr nissley owns a interest all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar official police garages opgs in the city of los angeles are regulated through a contract process in kelmark purchased a towing contract agreement no c-106804 from nissley corp for dollar_figure in a transaction in which kelmark acquired all of the assets constituting nissley corp towing business no other intangibles apart from the towing contract were purchased as part of the transaction the towing contract was effective as of date the los angeles city council city council approved the sale and transfer of the contract to kelmark on date and kelmark placed the contract in service on date upon the purchase of the towing contract kelmark obtained the sole and exclusive right to operate the opg for the southeast area of the los angeles police department lapd the contract provided for a five-year term ending on date at the end of the five-year term the city of los angeles could at its sole option extend the towing contract for an additional five-year term on date the city council drafted a motion proposing that the city reexamine its system of opgs the original opg model had been created in the 1940s and paired each lapd division with one opg due to growth in the city and the lapd over the preceding decades the divisional concept of opgs had become outdated in the mid-1980s non-law-enforcement traffic officers separated from the lapd and began to operate under the department of transportation dot the dot and the lapd work closely with one another but they have separate command structures and boundaries the date motion directed the lapd to provide recommendations as to how the city could improve the current opg system so as to better serve the changing boundaries of the dot and the lapd the board_of police commissioners responded to the city council via letter on date the board_of police commissioners recommended that the city council direct the city attorney to draft the necessary amendments to the los angeles municipal code to establish permanent opg geographic boundaries on date the city council concurred with the recommendation of the board_of police commissioners amending the city’s municipal code to establish permanent opg boundaries necessitated the drafting of new opg contracts the board_of police commissioners recommended that rather than entering into new five-year contracts with existing contractors the city council extend the existing opg contracts for a period of days in order to prevent an interruption of opg services on date the mayor of the city of los angeles transmitted the board_of police commissioner’s request to the city council the city council did not adopt the board_of police commissioner’s recommendation until date the date adoption of the recommendation had the effect of retroactively changing the expiration date of kelmark’s towing contract from june to date in the meantime on date the board_of police commissioners notified kelmark in writing that its first five-year term had expired and if kelmark wished to be considered for a second five-year term it needed to submit a written request for renewal to the board_of police commissioners no later than date on date the city council approved an ordinance that amended the los angeles municipal code and established permanent opg boundaries the ordinance became effective on date the city council and kelmark executed a first amendment to agreement no c-106804 amendment to agreement no c-106804 on date that stated inter alia that on date the city council had approved the exercise of the option to extend kelmark’s contract for an additional five-year term the term of agreement no c-106804 had expired on date and both parties agreed to the date that i sec_180 days from date is actually date however all documentation relating to the 180-day extension refers to date as the new expiration date of kelmark’s towing contract and we will treat it as such extend the term of agreement no c-106804 to date the amendment to agreement no c-106804 includes a ratification clause which states if kelmark’s services were required prior to the execution of this amendment and services were performed in accordance with the terms and conditions of this amendment they are hereby ratified despite the upheaval surrounding opgs across the city kelmark was the only provider of towing services for the lapd in the southeast area and was the only operator of the southeast area opg during kelmark continued to operate the southeast area opg during the entire taxable_year ending date kelmark submitted monthly summary reports to the board_of police commissioners for each month of tax_year the monthly reports included information on the number of vehicles impounded stored released or sold during each calendar month of tax returns relating to tax_year kelmark timely filed its form_1065 u s return of partnership income for tax_year on date kelmark filed an amended form_1065 for tax_year the amended form_1065 increased kelmark’s deduction for other deductions amortization expense from dollar_figure on the originally filed return to dollar_figure mr and mrs steinberg timely filed a joint form_1040 u s individual_income_tax_return for tax_year mr nissley also timely filed a form_1040 for tax_year on date mr nissley filed a form 1040x amended u s individual_income_tax_return for tax_year on date mr and mrs steinberg filed a form 1040x for tax_year the form sec_1040x increased mr nissley’s and the steinbergs’ shares of passthrough losses from kelmark pursuant to amended schedules k-1 partner’s share of income deductions credits etc received from the partnership on date respondent issued kelmark a form 4605-a examination changes--partnerships fiduciaries s_corporations and interest charge domestic international sales corporations for tax_year that disallowed dollar_figure of kelmark’s claimed deductions for other deductions amortization expense on date respondent issued a notice_of_deficiency for tax_year to mr and mrs steinberg that disallowed a deduction for passthrough losses of the parties stipulated that mr nissley filed a form 1040x on date but kelmark did not file an amended form_1065 until date although it may seem anomalous that mr nissley amended his personal income_tax return to account for an increased share of partnership losses before kelmark’s filing of an amended_return to increase partnership losses stipulations are generally treated as conclusive admissions rule e since the order in which mr nissley and kelmark filed amended returns is not relevant to the court’s decision in this matter we ignore the discrepancy in the stipulated filing dates dollar_figure from kelmark and determined an accuracy-related_penalty under sec_6662 on date respondent issued a notice_of_deficiency for tax_year to mr nissley that increased state_income_tax refunds received by dollar_figure disallowed a deduction for passthrough losses of dollar_figure from kelmark and determined an accuracy-related_penalty under sec_6662 i burden_of_proof for deficiencies in income_tax discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 however because our conclusions are based on the preponderance of evidence we need not decide whether petitioners or respondent bears the burden_of_proof see 131_tc_185 ii applicable law deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed respondent conceded this issue in a stipulation signed date see 503_us_79 new colonial ice co v helvering u s pincite sec_165 provides that a taxpayer may deduct any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise individual taxpayers may deduct only certain losses including inter alia losses_incurred in a trade_or_business or in a transaction entered into for profit although not connected with a trade_or_business sec_165 in general a loss is deductible only for the year in which it is sustained sec_1_165-1 income_tax regs to be allowable as a deduction the loss must be evidenced by closed and completed transactions fixed by identifiable events and except for disaster losses actually sustained during the taxable_year id para b further only a bona_fide loss is allowable as a deduction id substance and not mere form governs in determining whether a taxpayer has suffered a deductible loss id sec_197 allows a taxpayer an amortization deduction with respect to any sec_197 intangible sec_197 intangibles include any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof sec_197 generally a taxpayer must amortize the adjusted_basis of the sec_197 intangible ratably over a 15-year period beginning with the month in which the intangible was acquired sec_197 iii parties’ arguments the parties agree that agreement no c-106804 is a sec_197 intangible that must be amortized over a 15-year period however they disagree as to whether petitioners suffered passthrough losses under sec_165 in tax_year when the contract lapsed on either june or date and was not amended until date we briefly summarize the parties’ arguments here a petitioners’ argument petitioners argue that since the express terms of agreement no c-106804 state that it must terminate on date the contract became worthless in and they are therefore entitled to loss deductions under sec_165 for tax_year equal to the remaining basis in the contract petitioners argue that state or local law determines property rights and ask the court to take judicial_notice of los angeles municipal code sec_80 which limits the duration of opg contracts to a five-year term petitioners argue that general rules of contract interpretation require the court to ascertain the intent of the parties from the plain sec_197 excludes from the definition of a sec_197 intangible any right under a contract if such right has a fixed duration of less than years but only if such right is not acquired in a transaction or series of related transactions involving the acquisition of assets constituting a trade_or_business or a substantial portion thereof since kelmark purchased the five-year contract from nissley corp in a transaction in which kelmark acquired all of the assets constituting nissley corp ’s towing business sec_197 does not apply language of the contract itself since the plain language of the contract and city law require termination of the contract after five years petitioners argue that kelmark and the city of los angeles intended for the contract to terminate in for support of their argument that the contract became worthless in petitioners argue that the contract had no commercial value after its termination in date petitioners cite the definition of fair value as defined by the financial_accounting standards board and fair_market_value as defined in sec_20_2031-1 estate_tax regs b respondent’s argument respondent argues that notwithstanding the interim period between the expiration of the original contract and the signing of the amendment petitioners did not in substance sustain uncompensated passthrough losses respondent cites sec_1_165-1 income_tax regs which provides that s ubstance and not mere form shall govern in determining whether a taxpayer has suffered a loss like petitioners respondent also urges us to consider rules of contract interpretation arguing that the city’s option to renew was part of a larger contract substantial performance applies to the time periods stated in the contract and general rules governing the construction and operation of contracts should override the rules of offer and acceptance respondent argues that the contract did not become worthless in because kelmark continued to enjoy the same benefits of towing for the southwest area opg after the towing contract expired by its own terms on date the city delayed extending the towing contract to include details of the new opg ordinance in all existing opg contracts and kelmark was not at risk of losing its opg contract the city was not required to exercise its option to extend the contract before the expiration of the initial term the city did in fact exercise its option to extend first with a temporary extension and then with an amendment to the initial contract and the terms of the amendment reflect the intentions of kelmark and the city to include the interim period as part of the towing contract respondent notes that the amendment extended the terms of the contract until date which is five years after the original term expired on date respondent argues that if the parties did not intend to include the interim period in the towing contract the amendment would have provided for a five-year term beginning on the date the amendment was signed on date additionally respondent notes the ratification clause in the amendment that explicitly ratified acts performed during the interim period to include them within the terms of the towing contract further respondent argues that the court must consider the original contract and the amendment as one agreement because the amendment incorporated the original contract into its terms finally respondent notes that financial_accounting and tax_accounting have different objectives and regardless of the contract’s value for financial_accounting purposes petitioners are not entitled to a deduction under sec_165 for tax purposes iv analysis whether kelmark’s towing contract became worthless in tax_year is partly a question of fact see eg 326_us_287 whether corporate stock became worthless during a given year is a question of fact favia v commissioner tcmemo_2002_154 worthlessness and taxable_year in which a security becomes worthless are questions of fact the requirement that losses be deducted for the year in which they are sustained calls for a practical rather than a legal test 280_us_445 substance and not mere form governs in determining whether a taxpayer has suffered a deductible loss sec_1_165-1 income_tax regs a taxpayer is entitled to a loss deduction under sec_165 for an asset that has become worthless even if the taxpayer does not take steps to abandon the asset 950_f2d_209 5th cir denying reh’g to 935_f2d_703 rev’g and remanding 93_tc_553 the test for worthlessness is both subjective and objective a subjective determination by the taxpayer of the fact and the year of worthlessness to him and the existence of objective factors reflecting completed transaction s and identifiable_event s in the year in question id pincite petitioners urge us to focus only on the provisions of the original contract regarding termination in tax_year we disagree that the original contract language is dispositive of whether petitioners sustained passthrough losses in both the code and caselaw require that we consider all facts and circumstances surrounding kelmark’s towing contract with the city of los angeles when we consider kelmark’s conduct in conjunction with the original contract the amendment to the contract and the los angeles municipal code it is clear that kelmark did not in substance suffer a loss in even if the contract expired in form kelmark continued to enjoy the benefits of the towing contract even after it initially expired on date and subsequently expired after the 180-day extension on date it continued to operate the southeast area opg and no other party provided towing services for the lapd in the southeast area during any part of kelmark also continued to provide monthly summary reports to the lapd for the southeast area opg in short nothing material occurred in that changed the relationship kelmark maintained with the lapd in the southeast area or the city of los angeles this fact favors a finding that the contract was neither subjectively worthless in petitioners’ eyes nor objectively worthless given the surrounding facts and circumstances see echols v commissioner f 2d pincite further we must consider the original contract in conjunction with the amendment which clearly amends and extends agreement no c-106804 the plain language of the amendment evidences an intent by kelmark and the city of los angeles to include the interim period within the amendment’s terms not only does the amendment call for an additional five-year term that ends exactly five years after the expiration date of the original contract the amendment also includes a clause that specifically ratifies services that kelmark performed before the execution of the amendment the fact that the original contract includes no such ratification clause indicates that the signatories to the amendment added it to specifically recognize the interim period petitioners urge us to consider state and local law in determining the property rights under the contract while they are correct that state law controls in determining the nature of the legal_interest a taxpayer has in property see eg 363_us_509 petitioners do not cite any applicable california state laws or caselaw to support their argument that the contract became worthless in petitioners cite only los angeles city municipal code sec_80 requiring opg contracts to be awarded for a fixed five-year term as support for their argument that the original contract became worthless after five years in fact los angeles city municipal code sec_80 further convinces us that kelmark and the city intended to include the interim period within the terms of the amendment otherwise the amendment would have created a term of shortly over four years rather than a five-year term as required by city law we also agree with respondent that a contract’s value for financial_accounting purposes does not determine its value for federal_income_tax accounting purposes financial and tax_accounting have vastly different objectives 439_us_522 the primary goal of financial_accounting is to provide useful information to management shareholders creditors and others properly interested t he primary goal of the income_tax system in contrast is the equitable collection of revenue a ny presumptive equivalency between tax and financial_accounting would be unacceptable petitioners also cite the definition of fair_market_value under sec_20_2031-1 estate_tax regs arguing that the contract had no commercial value because inter alia t here were no remaining rights to tow or store and it could not be assigned for value in contrast to their assertion kelmark did in fact retain the rights to tow and store vehicles during all of as evidenced by the fact that only kelmark provided towing services for the lapd in the southeast area and kelmark was the sole operator of the southeast area opg further kelmark’s rights to tow and store vehicles in were ratified by the ratification clause in the amendment to agreement no c-106804 petitioners’ argument that the contract could not be assigned for value is a red herring considering that the city council has final approval over the assignment of towing contracts and during the city council intentionally did not enter into new towing contracts because of the impending changes to the los angeles municipal code in sum we disagree that application of the willing buyer willing seller standard under sec_20_2031-1 estate_tax regs would render the contract valueless in moreover to be deductible a loss must be evidenced by closed and completed transactions sec_1_165-1 income_tax regs there was no closed and completed transaction between petitioners and the city of los angeles in as previously stated kelmark continued to enjoy the benefits of a contractual relationship with the city of los angeles during the entirety of the fact that the amendment was not signed until after the debate about setting permanent opg boundaries had been resolved clearly shows that there was no closed and completed transaction that would support finding that kelmark suffered a loss in see eg 79_tc_109 finding no closed and completed transaction in where taxpayer purchased a lottery lease in and did not exercise a put option until aff’d 722_f2d_324 6th cir accordingly we find that kelmark’s contract with the city of los angeles did not become worthless in and petitioners are not entitled to deductions under sec_165 equal to the then-remaining unamortized basis in the contract v sec_6662 accuracy-related_penalties generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite however once the commissioner has met the burden of production the taxpayer bears the burden of proving that the penalty is inappropriate see rule a higbee v commissioner t c pincite sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to inter alia negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax respondent argues that petitioners should be liable for the sec_6662 and b and penalties because their underpayments are due to substantial understatements of their federal_income_tax and because petitioners acted negligently and disregarded rules and regulations by claiming loss deductions under sec_165 to which they were not entitled because we conclude that petitioners acted negligently in claiming loss deductions under sec_165 to which they were not entitled we need not consider whether their underpayments are due to substantial understatements of their federal_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs negligence is indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation id subpara we agree with respondent that petitioners were negligent and disregarded rules and regulations when they claimed loss deductions under sec_165 on their amended federal_income_tax returns sec_165 allows deductions only for bona_fide losses and substance and not mere form governs in determining whether a loss is deductible sec_1_165-1 income_tax regs at the time petitioners filed the amended returns in which they claimed the loss deductions under sec_165 kelmark had already entered into the amendment with the city of los angeles that extended the terms of the towing contract for an additional five-year period as previously discussed at length kelmark continued to enjoy the benefits of the towing contract during the interim period and in substance it suffered no loss during tax_year claiming a deduction for a loss under sec_165 when no loss has actually occurred would seem to be too good to be true to a reasonable and prudent person and petitioners acted negligently in failing to ascertain the correctness of the deductions further petitioners were careless when they did not exercise reasonable diligence to ascertain whether their claimed loss deductions were contrary to the requirement that only bona_fide losses are allowed as deductions under sec_165 see sec_1_165-1 income_tax regs respondent has met his burden of production to show that petitioners were negligent and disregarded rules and regulations by claiming loss deductions to which they were not entitled sec_6664 provides that taxpayers may avoid a penalty for any portion of an underpayment under sec_6662 if they are able to demonstrate that there was reasonable_cause for such portion and that the taxpayers acted in good_faith with respect to such portion reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers’ efforts to assess their proper tax_liabilities id reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 we have previously held that the taxpayer must satisfy a three-prong test to be found to have reasonably relied on professional advice to negate a sec_6662 accuracy-related_penalty the adviser was a competent professional who had sufficient experience to justify the reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners do not meet two of the requirements laid out in neonatology assocs p a v commissioner t c pincite petitioners argue that they relied on certified public accountants to prepare both their individual federal_income_tax returns and kelmark’s partnership tax_return while we take petitioners at their word that they relied in good_faith on their preparers’ judgment petitioners have not established that the preparers were competent professionals with sufficient experience to justify relying on their advice petitioners did not provide any information about the individuals who prepared their individual federal_income_tax returns or kelmark’s partnership tax_return apart from the preparers’ names being listed as paid preparers on the returns the court has no information about these individuals because their names backgrounds and expertise were not mentioned or detailed in the record moreover petitioners have not established what information was given to the preparers in sum the record establishes that petitioners do not qualify for relief from any portions of the sec_6662 penalties on the basis of the defense of reasonable reliance in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent in docket no decision will be entered under rule in docket no
